DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering (US 8,703,855) in view of Li (US 2008/0033083).
With respect to claim 1, 3-9, van de Wetering discloses polycarbonate compositions and molded articles thereof (col. 23, lines 22-26) comprising polycarbonate, polysiloxane-block co-polycarbonate, and a transition metal oxide such as titanium dioxide (abstract).  The polysiloxane-block co-polycarbonate derived from dihydroxy polysiloxane of formula 
    PNG
    media_image1.png
    100
    603
    media_image1.png
    Greyscale
wherein E is 4-100 (chain length), 35-55 in one embodiment (col. 12, lines 38-44; col. 13, lines 13-38) which reads on claimed formula when a and b are 0, X is an alkylene group having 1 carbon atom, and R3 and R4 alkyl having 1 carbon atom.  Example 5 comprises 96.45 wt % polycarbonate which includes 88.95 wt % polycarbonate having Mw of 30,500 and 21,800 and 7.5 wt % siloxane block co-polycarbonate including 20% siloxane 2 (Table 1; col. 46, lines 20-26)—which converts to 100 parts by weight polycarbonate and 5 parts by weight TiO2.
van de Wetering discloses utilizing additives recognized by one of ordinary skill in the art (col. 20, line 57 to col. 21, line 3), however, it fails to disclose the addition of a metal deactivator.
Li discloses a flame retardant polycarbonate composition (abstract) and teaches that processing additives are included to maintain flame retardancy and other properties (paragraph 0057).  One of the processing additives is a metal deactivator such as a hydrazide derivative in an amount of 0.002-0.02 wt % (paragraph 0059), i.e., about 0.002-0.02 parts by weight per 100 parts by weight of polycarbonate.
Given that van de Wetering is open to the use of known additives and further given that Li discloses that metal deactivators are useful during processing, it would have been obvious to one of ordinary skill in the art to utilize a metal deactivator within the claimed range in order to maintain flame retardancy and other properties.
With respect to claims 10 and 11, van de Wetering discloses that the titanium dioxide can be coated with an inorganic coating which may be alumina or an organic coating (col. 24, lines 19-26).
With respect to claim 12, van de Wetering discloses that the organic coating is a polysiloxane coating (col. 24, lines 25-26) and is therefore expected to exhibit the claimed highest peak temperature of an evolved gas analysis of 390°C or more because it is the same used by Applicant (page 26, last line to page 27, line 3).   

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering (US 8,703,855) in view of Li (US 2008/0033083) and further in view of Bialous (US 3,839,247).
The discussion with respect to van de Wetering and Lin in paragraph 2 above is incorporated here by reference.

Bialous discloses a polycarbonate composition with a stabilizing amount of epoxy (abstract).  Specifically, Bialous discloses adding 0.01-0.5 wt % of epoxy compound to the polycarbonate in order to make resistant to hydrolysis when exposure to elevated temperatures and water and thereby avoid hazing and brittleness of the composition (col. 1, lines 38-55; col. 5, line 19 to col. 6, line 3).
Given that van de Wetering is open to the use of stabilizers and further given that Bialous discloses the advantages of adding an epoxy hydrolysis stabilizers, it would have been obvious to one of ordinary skill in the art to add a hydrolysis resistant agent to polycarbonate to resistant hazing and brittleness.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 13, because Bialous discloses that the addition of the epoxy compound (i.e., hydrolysis resistant agent) provides protection at exposures to elevated temperatures and water, it would have been obvious to one of ordinary skill in the art to have expected or obtained the moisture protection would occur at both 120°C up to 300°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn